 Case 5:19-cv-02087-SK Document 31 Filed 12/17/20 Page 1 of 1 Page ID #:1336




                                                              JS-6




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA



EDMOND TALLEY,                        Case No. 5:19-cv-2087-SK
                  Plaintiff,          JUDGMENT
             v.
ANDREW SAUL,
Commissioner of Social Security,
                  Defendant.



     It is the judgment of this Court that the decision of the Administrative
Law Judge is AFFIRMED. Judgment is hereby entered in favor of
Defendant.


Date: December 17, 2020            ___________________________
                                   HON. STEVE KIM
                                   U.S. MAGISTRATE JUDGE
